Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00082-CV
                           ———————————
                         VICKY TROUNG, Appellant
                                       V.
                         HUONG NGUYEN, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-62792


                         MEMORANDUM OPINION

      Appellant, Vicky Troung, has filed an unopposed motion to dismiss this

appeal. No opinion has issued in this appeal. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Bland.




                                         2